Title: To Benjamin Franklin from Mathieu Tillet, 7 April 1779
From: Tillet, Mathieu
To: Franklin, Benjamin


Monsieur et Illustre Confrere
A Paris le 7 avril 1779.
M Amelot qui est cette année President de l’Academie des sçiences, vient de m’ecrire qu’il entendroit avec plaisir lundy prochain chez luy après diné les memoires qui sont destinés pour l’assemblée publique du 14 de ce mois. Ayant appris que vous vous proposiez de lire un de ces memoires il m’a chargé de vous inviter à diner chez luy ce meme Jour lundy, où nous aurons le plaisir de vous entendre, en attendant celuy que nous partagerons avec le public: Je suis charmé d’avoir trouvé cette occasion de vous renouveller les sentimens d’estime et d’attachement avec lesquels J’ay l’honneur d’etre Monsieur et Illustre Confrere Votre trés humble et trés obeissant serviteur
Tillet
 
Notation: Tillet 7. avril 1779
